 332DECISIONSOF NATIONALLABOR RELATIONS BOARDStaub Cleaners, Inc.andBen Barnet Cleaners, Inc.andLocal 39, Laundry and Dry Cleaners Interna-tional Union,AFL-CIO. Case 3-CA-2155May 13, 1968SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn August19, 1963, Local39, Laundry and DryCleaners International Union,AFL-CIO,'was cer-tified as the representative of Respondent's produc-tion and maintenance employees following an elec-tion held pursuant to a Supplemental Decision andDirection of Election and the subsequent resolutionof Respondent's objections.2Thereafter,on August11, 1964, the National Labor Relations Board is-sued its Decision and Order in the instant case,'finding that Respondent'' violated Section 8(a)(5)and (1) by refusing to bargain with the certifiedUnion and by unilaterally changing existing wagerates in the silk-finishing department;violated Sec-tion 8(a)(3) and(1) by discharging two employeesbecause of their membership in, and activities onbehalf of, the Union; and,violated Section 8(a)(1)by discharging six employees for engaging in pro-tected concerted activities,by creating an impres-sion of surveillance,by interrogating employeesabout their union activities and sympathies, and bythreatening employees with economic reprisals ifthey selected the Union as their bargainingrepresentative.The Board, accordingly, ordered theRespondent to cease and desist from the unfairlabor practices found and to take certain affirma-tiveaction. Specifically, to remedy the 8(a)(5)violation,itordered Respondent to bargain with theUnion, to revoke the unilaterally imposed wagestructure and restore the prior existing wage rates,and to compensate employees for loss of earningssuffered by them as a result of the unlawful uni-lateral action.Respondent refused to comply withthis order,contending that the Board's certificationof the Union was invalid.On March 28,1966, the United StatesCourt ofAppeals for the Second Circuit entered its deci-sion,5 enforcing the uncontested portions of theBoard'sOrder, but denying enforcement of the8(a)(5) provisions thereof pending further con-siderationby the Board. The court held thatRespondent's objection to the election based uponthe existence of a rumor in Respondent's plant im-mediately before the election of July 24, 1963,raised issueswhich should have been resolved bythe Board upon a hearing, as had been requested byRespondent.' Accordingly, the court remanded thecase to the Board, to receive evidence and deter-mine (1) whether the employees' free choice in theelection was affected by the rumor that Respondentwould discharge all Negro employees if the Unionlost the election; and (2) whetherBen BarnetCleaners, Inc., is a proper party to this proceeding.On April 29, 1966, the Board issued an order inwhich it reopened the record, remanded the casefor further hearing consistent with the remand ofthe court, and directed the Trial Examiner, uponconclusion of the hearing, to prepare and serve onthe parties a Supplemental Decision containingfindings of fact, conclusions of law, and recommen-dations. Pursuant to notice, a supplementary hear-ing was held on June 28, 1966, before Trial Ex-aminer Louis Libbin.On August 23, 1966, the Trial Examiner issuedthe attached Supplemental Decision. Thereafter,the General Counsel and the Union each filed ex-ceptions to the Trial Examiner's SupplementalDecision and briefs in support thereof; in addition,Respondent filed cross-exceptions and a brief.'Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Supplemental Decision, the excep-tions,cross-exceptions, and briefs, and the entirerecord in this case and hereby adopts the findings,conclusions,and recommendations of the Trial Ex-aminer only to the extent consistent herewith.The Trial Examiner found that a rumor whichhad widespread circulation throughout the plant 5days immediately before the election of July 24,1963, affected the employees' free choice in thatelection. The rumor alleged that the Respondent'spresident,Ben Barnet,had statedat a Laundry As-'Hereincalled the Union'Case 3-RC-3132 (not reported in printed volumes of Board Deci-sions)148 NLRB 278The term Respondentherein refersto Staub Cleaners, Inc , and BenBarnetCleaners, Inc , collectively357F2d I.The courtfound no merit in Respondent's further contention that theBoard's unit determination was improper because it excluded store clerks'No exceptions were filed to the Trial Examiner's finding that Ben Bar-net Cleaners,Inc , is a proper co-Respondent in this proceeding171 NLRB No. 40 STAUB CLEANERS,INC.333sociation meeting that if the Union lost the electionhe would discharge the Negro employees.While weagree with the Trial Examiner's factual findingsconcerning the extent to which the rumor was cir-culated,we disagree with his conclusion that it af-fected the employees'free choice in the election.Thus, the Trial Examiner found, and we agree,that the rumor in question was brought into theplant in the late afternoon of July 18, 1963,8 by em-ployee Thorpe;'the rumor spread rapidly throughthe plant and was widely discussed by employees invirtually every department up to the date of theelection;the employees did not know whether therumor was true but considered it in a seriousmanner;and, a majority of the employees whoheard and talked about the rumor were Negro.As indicated,however,we find that the rumordid not affect the employees'free choice in theelection.Rather,inour view the impact of therumor was sufficiently neutralized and dissipatedbefore the election by the repeated disclaimers ofboth the Union and the Respondent.Thus, the Union disassociated itself from therumor and urged the employees also to disregard itat two separate union meetings before the election.At the first meeting,on the evening of July 18,Thorpe related the rumor and fully explained whereand how he had heard it. When asked to comment,the Union's International vice president, Frank Ier-volino, told the employees to "drop"the rumor,and urged them not to spread it around in the plant"because we have no proof of who said it ... wecouldn'tactually prove that Mr.Barnet had saidit."At the next union meeting on July 22, when therumor issue was again raised, lervolino once moretold the employees that ". . . as far as I was con-cerned we couldn't really prove where it came fromor how it originated and I wanted no part of it."During this period of time,the Respondent wasalso disavowing the rumor.Thus, the Respondentfirst heard about this rumor in the afternoon of July18 when employee Taylor related it to Laundry Su-perintendent Todisco,stating that he was "wor-ried"about it.Todisco replied that the rumor wasnot true and asked Taylor where he had heard it.Taylor,however,did not reveal the source of his in-formation.Similarly,in a conversation on the fol-lowingafternoon,Barnet asked Eva Ransomwhether she had heard the rumor.And, when sheanswered in the affirmative,Barnet stated that itwas not true.Again,on Monday,July 22, when em-ployee McEwen told Plant Superintendent Guintathat hefelt badlybecause it was said that he hadstarted the rumor,Guinta replied"don't be silly,Sam. You know better than that."In addition to these denials, the Respondent alsodisavowed the rumor in a letter to all employeesdated July 21. In this communciation,the Respon-dent variously scored the Union for having"tried toinstillfearamong you (the employees]" andspecifically accused the Union of having"passedaroundpoisonous rumorsin an attempt to split ouremployees into groups and turn one againstanother." (Emphasis supplied.)Unlike the TrialExaminer,we do not find that the references inRespondent's letter are too vague and indefinite toconstitute an effective repudiation of the rumor.There being no evidence that any other rumor wasthen circulating,theRespondent'sreference to"poisonous rumors" clearly referredto therumor inquestion,to wit:that Barnet allegedly threatened todischarge the Negro employees if the Union lost theelection.In these circumstances it was unnecessaryfor the Respondent to risk quoting the rumor inorder todenyit.10The Respondent's denial of therumor was effectivelyconveyed by thedirect andforceful denunciation of it as "poisonous."Accordingly,we find that the combined action ofboth the Unionand the Respondentin promptlydisclaiming and repudiating the rumor when itcame to their attention was sufficient to neutralizeitsotherwise coercive impact.Therefore,for theBoard to determine whether the employees'choicein the election,in fact,continued to be influencedby the rumor,despite the repudiations, wouldrequire it to delve into the employees' subjectivethinking processes.The Boarddoes not considersuch subjective probingto benecessary or ap-propriate.In the instant case we have found that the variousstatementsmade by boththeUnion and theRespondent were sufficient to neutralize and dis-sipate the rumor's coercive edge.We further findthat the combined disclaimersof both the Unionand the Respondent were,in any event,sufficientto transform this rumor into the type of propagandawhich the employees were capable of evaluating. ttIn view of the foregoing,we reaffirm our previ-ous conclusion that the Respondent violated Sec-tion 8(a)(5) and(1) of theAct by refusing to meetand deal with the certified representative of its em-ployees and by unilaterally changing the existing"Unless otherwise indicated all datesare in 1963"Thorpe wastold the rumorby an employee of another cleaningestablishment,where Thorpehad gone onJuly 18 to seek additional part-time work,having completedhis workday at Staub at 3 p.m.1"The possibility that by repeating the rumor the Respondent wouldspread it,or misquote it, and thereby start a new rumor,cannot be over-looked" Cf.Kresge-Newark,Inc , 112 NLRB 869, 871 334DECISIONSOF NATIONALLABOR RELATIONS BOARDwage rates of the employees in the silk-finishing de-partment. Accordingly, we also reaffirm our Orderissued on August 11, 1964, insofar as it remediesthe 8(a)(5) violations found in this case.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: On August 11,1964, the Board issued a Decision and Order (148NLRB 278) in the above-entitled proceeding inwhich it found,inter alia,that Respondent had vio-lated Section 8(a)(5) and (I) of the Act by refus-ing to meet and deal with the Union as the certifiedrepresentative of its employees and by unilaterallychanging the existing wage rates of employees in acertain department. The Board ordered,inter alia,that the Respondent, upon request, meet and bar-gain with the Union, that it revoke the unilateralwage change and revert to the wages and benefitspreviously existing, and that it make the employeeswhole for any loss of pay they may have suffered byreason of the unilateral change in wage rates.On March 28, 1966, the United States Court ofAppeals for the Second Circuit enforced theBoard's Order in certain respects and remanded thecase to the Board for findings on a rumor issue andon the issue of which company or companies arethe proper parties to this proceeding. Thereafter,on April 29, 1966, the Board ordered the record tobe reopened and "that a further hearing be held be-fore Trial Examiner Louis Libbin for the purpose ofreceiving evidence to resolve the issues of whetheror not the rumor, that all the Negro employees inthe plant would be fired and replaced by white em-ployees if the Union lost the election, affected theemployees' free choice in the election" of July 24,1963, and "whether or not Ben Barnet CleanersInc., should remain as a co-respondent in thisproceeding." The Board's Order further providesthat, "upon the conclusion of such further hearing,the Trial Examiner shall prepare and serve uponthe parties a Supplemental Decision containingfindings of fact, conclusions of law and recommen-dations."Pursuant to due notice, the hearing on remandwas held before me at Rochester, New York, onJune 28, 1966. All parties appeared and were af-forded full opportunity to be heard, to adduce rele-vant evidence, to examine and cross-examine wit-nesses, to present oral argument, and to file briefs.On August 10, 1966, the General Counsel andRespondent filed briefs, which I have fully con-sidered.Upon the entire record' and from my observationof the witnesses, I make the following:'The following obvious error in the typewritten transcript of testimony ishereby corrected On p 26, 1 24, the word "owners" is changed to "of-ficers "2These findings are based on credited evidence and testimony which iseither admitted or virtually undisputedFINDINGS OF FACT1.THE RUMOR ISSUEA. The Relevant FactsThe electionresulting inthe Union's certificationwas held at Respondent's plant on Wednesday, July24, 1963. The parties stipulated that 66 percent ofthe approximately 91 eligible voters were Negro.The Union won the election by a vote of 45 to 37,with 5 challenged ballots. The relevant facts per-taining to the rumor issue are as follows:'Chester Thorpe was a Negro wool presser em-ployed by Respondent. After 3 p.m. on Thursday,July 18, when his workday had already ended,Thorpe was at Royal Cleaners looking for addi-tional part-time work. While Thorpe was talking tosome employees in the pressing department, heoverheard an employee state that there was arumor going around that Mr. Barnet, Respondent'spresident,had stated at a Laundry Associationmeeting that if the Union did not get in at Respon-dent he was going to fire all the colored people.That afternoon, George Taylor, a Negro em-ployed by Respondent as a washman, approachedLaundry Superintendent Todisco in the plantlunchroom, stated that he was "worried" about arumor he had heard that all the colored peoplewould lose their jobs if the Union lost the election,and added that he did not know what he was goingto do for money because he was in financial troubleat that time. Todisco replied that the rumor was nottrue, and asked where Taylor had heard it. Taylorrefused to disclose the source of his information.Todisco did not tell any other employees that therumor was not true.A union meeting was scheduled for 8 o'clock thatnight.About 7:30 p.m., International Vice Presi-dent lervolino received a telephone call from oneof the employee members who stated he could notattend the meeting and advised that the rumor wasin the plant that Mr. Barnet said once he got theUnion out of his hair that "he was going to get ridof the colored people." The union meeting was at-tended by about 8 or 10 employees, includingNegro employees Eva Ransom of the householdgoods, Doris Wilson and Catherine Weech of thesilk-finishing department, and Chester Thorpe, awool presser. Thorpe related at this meeting thatwhile he was looking for work at Royal Cleaners heheard some employees there state that Mr. Barnetsaid at a Dry Cleaners Association meeting that"once the Union was out of his hair he was going toget rid of the colored people."3 lervolino admittedthat the employees were all talking about thisrumor and told him that they were concerned about' Thorpe admittedattending this meetingbut testified that he did not"recall" sayinganything about the rumor at thattime andthat the first timehe mentioned it was the nextmorning The preponderance of the credibleevidence shows,and I find,thatThorpe didmake the statementsset forthin the text at this meeting STAUB CLEANERS, INC.it.lervolino told the employees not to spread therumor around because they could not prove thatBarnet had actually made that statement.The next day, July 19, Thorpe related the rumorto four other employees at the plant.4 As soon asSamMcEwen, another Negro wool presser,punched in, Thorpe came over and told him thatwhile he was looking for a job at Royal Cleanersthe preceding day he heard someone there say thatthere was a rumor that Barnet had stated that if hegot rid of the Union he was going to get rid of allthe colored people in the plant. That morning,McEwen asked Eva Ransom if she had heard therumor.When she replied in the affirmative, hestated that he had heard it also. Later in the day,employeesDorisWilson,CharlesMcDaniels,LouiseMerrette,CatherineWeech, and Charlotteasked McEwen if he had heard the rumor. When hestated that he had, they asked what he thoughtabout the rumor. He replied that he "didn't knowwhat to think." They asked McEwen where he hadheard the rumor. He told them that he heard itfrom Chester Thorpe and that Thorpe had heard itat Royal Cleaners. All but one of these employeeswere Negro. Wilson and Weech worked in the silk-finishing department, and McDaniels worked in thedrycleaning room.Beginningwith July 19 Doris Wilson, a Negroemployedin the silk-finishingdepartment, alsoheard the same rumor which Thorpe had men-tioned at the union meeting from other employeesat the plant. Among the employees who asked herabout it were Sally Green, Adeline Ellis, andCharles McDaniels. She also heard the same rumorfrom some of the wool pressers, shirt operators,shirtmakers, and spotters, including Bosie, Tucker,Bessie Smith,Alma Brown, and BettyMae. Theyasked Doris Wilson if the rumor was true. She ad-mitted that she told them that she had heard thesame thing,that she was not sure it was true, andthat "we just heard the rumor at the Union meet-ing." She continued to hear the rumor around theplant until the election.Mostof the employees whotalked to her at the plant about the rumor wereNegro.Eva Ransom, who worked in the householdgoods department,had first heard the rumor at theunion meetingof July 18. On the afternoon of July19,whichwas her last workday before herscheduled vacation, she was called to Barnet's of-fice.During the course of the ensuingconversation,Barnet asked Ransom if she had heard the rumorthat"Barnet was going to lay off the colored help"if the Union did not come in. When she replied inthe affirmative, Barnet stated that it was not true,explainingthat some of his best friends were"colored people."4 Thorpe testified that he told Sam McEwen,Willie Junior,"Skinney,"and a"guy" named Tucker He further testified that"they laughed it off as335The employees at the plant were still talkingabout this rumor on Monday, July 22. That day,Janet Cook, a Negro employed as a shirt folder,asked Mary Brown, a white employee working as a.shirt body folder, if she had heard the rumor. MaryBrown asked, "what rumor was that?" Cook stated,"did you hear the rumor that ifBarnet wins fromthe Union, that Mr. Barnet's going tolay off all thecolored people?" Brown replied that she did nothear that. Cook then stated that she heard therumor where she hung out, that "a lot of thecolored girls heard thesamething," and that "allthe girls were very upset over it."Two or three days before the election,BessieSmith, a Negro employed as a shirt operator, askedMary Brown if she had heard the "rumor about thegirlsgoing to get laid off if Mr.Barnetwins?" WhenBrown replied in the negative, 'Smith exclaimed,"My God! where have you been?" Later that sameday, Alice Lethm, another Negro employee, toldBrown that she also had heard that "all the coloredgirls were going to get laid off if Mr. Barnet wins."Sam McEwen heard employees at the plant stilltalkingabout the rumor on Monday, July 22.Chester Thorpe told McEwen that day that he(Thorpe) had also been to Speedy's Cleaners look-ing for a job and had heard the same rumor aroundthere that he had previously heard at RoyalCleaners. Later that day four or five other em-ployees told McEwen that Thorpe told them whathe had heard at Speedy's and that Thorpe toldthem "the Union once tried to get in Speedy's andafter they didn't get in a lot of the colored peoplewere let go."Another union meeting was held on Mondaynight, July 22, attended by about 8 to 10 em-ployees, including Doris Wilson, Louise Merrette,BillieDell,CatherineWeech, and Sam McEwen.The rumor was discussed and it was pointed outthat the employees were talking about it in theplant. The employee members in attendance werewondering whether or not the rumor was true and"talked as though the rumor was true." Iervolinostated that he could not put out a leaflet on itbecause they could not prove that Barnet reallymade that statement.B.Concluding FindingsIt is thus clear, and I find, that the rumor becameknown to Respondent's employees on Thursday,July 18, and spread rapidly all over the plant. It isalso clear, as I further find, that employees in vir-tually every department of the plant talked aboutthe rumor right up to the date of the election onJuly 24; that employees did not know what to thinkof the rumor and regarded it in a serious manner;a joke"Sam McEwen,the only one in this group who testified,did not cor-roborate Thorpe about"laugh[mg] itoff as a joke,"as is found in the text. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDthat they were concerned about whether or not therumor was true; and that the great majority of theemployees who heard or mentioned the rumor wereNegro.' As the rumor was not in the nature of anaccusation against Barnet and as the employeeeswere made aware that it did not originate with andwas neither adopted nor ratified by the Union, itmay not be regarded as in the nature of campaignpropaganda which the employees were capable ofevaluating.' As previously noted, this was a closeelection and 66 percent of the eligible voters wereNegro. Although a determination of whether therumor affected the employees' free choice in theelection does not depend on any numerical count,it is nevertheless significant to note that a shift oftwo union votes would have required ruling on thefive challenged ballots, and that a shift of sevenunion votes would have resulted in the Union's los-ing the election even assuming that all five chal-lenged ballots were to be counted as valid votes forthe Union.The General Counsel contends that the rumordid not affect the employees' free choice because itwas effectively disspelled and neutralized byRespondent's conduct. He relies on a letter mailedto the employees by President Barnet about July 21and on statements to employees made by Barnet,Plant Superintendent Guinta, and Laundry Super-visor Todisco. Although no mention of the specificrumor is made in the letter, the General Counselpoints to paragraphs numbered I and 4 as indicat-ing a repudiation or disavowal of the truth of therumor. Paragraph 1 states that "they [the Union]have tried to instill fear among you," and paragraph4 states that "they [the Union] have passed aroundpoisonous rumors in an attempt to split our em-ployees into groups and to turn one group againstanother." I find that the references in these para-graphs are too vague and indefinite to constitute aneffective repudiation or disavowal of the specificrumor widespread in the plant. Nor is there anyevidence that employees so regarded it. Moreover,the Union had specifically refused to ratify or sup-port the rumor and was not associated with therumor in the employees' minds. With respect tostatements to employees, the record shows the fol-lowing: Barnet told Eva Ransom on the afternoonof July 19 that the rumor was not true, as previ-ously found. On July 22, Sam McEwen told Guintathat he felt badly because it was said that he starteda rumor that all the colored people would be firediftheUnion did not win the election. Guintareplied, "don't be silly Sam. You know better thanthat.Go on back to work."7 On July 18, George'Of the approximately 20 employees specifically identified by name ashaving heard or discussed the rumor,it is reasonable to conclude that atleast 15 were Negro The record further shows that many unidentified em-ployees who heard the rumor were also Negro Thus, as previously found,Negro employee Janet Cook told Mary Brown that "a lot of the coloredgirls heard the same" rumor' CfKresge-Nesark, Inc, 112 NLRB 869, 871Taylor told Todisco that he was worried about therumor. Todisco told Taylor the rumor was not true.There is no showing that any other employees weretold prior to the election that the rumor was nottrue.Todisco admitted that he did not tell anyother employee. July 19 was Eva Ransom's lastworkday before her vacation. There is no showingthat the statements of Barnet, Guinta, and Todiscospread in any form among or became known to theemployees in the plant. On the basis of the recordbefore me, I find that the foregoing statements didnot effectively repudiate or disavow the rumor so asto neutralize its effect.There remains for consideration the impact ofthe Board's findings in its decision, enforced by thecourt, concerning the threats made by Barnet,Guinta, and Todisco before the election. Thus, theBoard found (148 NLRB 278, 283-287) that Bar-net threatened employees Katherine Reed andJoyce Partee with loss of employee jobs and em-ployeeWillisSpurlock with elimination of em-ployee benefits if the Union became the employees'bargaining representative; that Guinta threatenedKatherine Reed that they would probably all losetheir jobs if the Union came in; and that Todiscotold about 35 employees that there would be noneed for all the employees if the Union won theelection.The question arises whether less weightshould be accorded to the rumor in determining itsimpact upon the employees' free choice in view ofthese threats of reprisals if the Union won the elec-tion. I think not. In the first place, Katherine Reedwas a white employee and the threats to her weremade before the election of July 11. Indeed, shewas discharged on July 15, before the rumor in theinstant case had started. There is no showing thatthe Negro employees who heard the instant rumorwere aware of the above-stated threats. Finally,these threats were not directed exclusively to theNegro employees and therefore were not incon-sistent with the threats encompassed by the rumor.Ifind that these threats in no way diminished,neutralized, or dissipated the effect upon the Negroemployees of the instant rumor.Finally,theGeneralCounsel contends thatRespondent had ample opportunity to renounceand dissipate any effects created by the rumor, andthat any failure to take effective steps to do so barsRespondent fromraisingthe rumorissue. I find, asthe record shows, thatBarnet,Guinta, and Todiscowere aware of the rumor almost from its inception"and had ample time and opportunity, of which theydid not avail themselves, to take effective steps todisavow or repudiate the rumor. However, theThis finding is based on the undisputed testimony of Guinta McEwenmerely testified that he could not "recall" ever discussing the rumor withGumta He admitted that Guinta "could have asked me about the rumor"but that "I can't recall any specific time "" Barnet was obviously in error when he testified that the rumor was tothe effect that if the Union won the election,rather than if the Union lostthe election,he would discharge the Negro employees STAUB CLEANERS,INC.337cases cited by the General Counsel may be distin-guished on their facts.For, in those cases, unlikethe facts in the instant case,the wrongdoing wasnot committed by a third party or by supervisors ofthe objecting party.In any event,the posture inwhich the rumor issue is presented in the RemandOrder,inmy opinion,forcloses any considerationof whether Respondent may raise the issue. Thesole issue specifically set forth in the RemandOrder is "whether or not the rumor...affected theemployees'free choice in the election."Upon consideration of the entire record, I amconvinced and find that the rumor,to the effectthat Barnet had stated at a Laundry Associationmeeting that if the Union lost the election he woulddischarge the Negro employees, a rumor which waswidespread throughout the plant for about 5 daysbefore the election,affected the employees' freechoice in the election of July 24, 1963.the laundry from both the Barnet and Staub storesand location headquarters and deliver them to theStaub plant for processing by the Staub employees.The same Staub employees work on both Barnetand Staub goods,and the same individuals super-visebothBarnet and Staub work.When theprocessing has been completed,the Barnet goodsare returned to the Barnet stores and locationheadquarters.Production records of goods passingthrough the Staub plant are not broken down as toBen Barnet or Staub items but are submitted as ajoint report.The Barnet corporation pays the Staubcorporation a percentage of the total amount "forproduction costs."The foregoing facts amply demonstrate,as I find,that the two companies are operated together as asingle intergrated enterprise and that the Ben Bar-net corporation is a proper co-Respondent in thisproceeding.II.THE ISSUE AS TO WHETHER BEN BARNET CLEANERS,INC., SHOULD REMAIN AS CO-RESPONDENTThe records in the remand and originalproceedings establish the following relevant ad-mitted facts:Ben Barnet Cleaners, Inc., and Staub Cleaners,Inc., are New York corporations engaged in thedrycleaning and laundry business in Rochester,New York.The officers,directors,and all but oneshareholder are the same for both corporations andare related to Benjamin Barnet,who serves activelyas president and general manager of both. Eachcorporation operates its own retail store outlets.The Barnet corporation employs only store clerks,route men,and office personnel;it does not operateany drycleaning or laundering plant.Barnet'sdrycleaning and laundering is performed at theStaub drycleaning and laundering plant.Thus, boththe Barnet and the Staub stores are entirely depen-dent upon the Staub plant for their laundry anddrycleaning services.Staub has two trucks,with noname on them,which pick up all the garments andCONCLUSIONS OF LAW1.The rumor,thatBarnet had stated at aLaundry Association meeting that if the Union lostthe election he would discharge the Negro em-ployees, affected the employees'free choice in theelection of July 24, 1963.2.The Union was not validly certified as the ex-clusive collective-bargaining representative of theemployees in the appropriate unit.3.Respondent's refusal to meet and deal withthe Union and its unilateral action in changing thewage rates of the employees in a certain depart-ment did not constitute unfair labor practices viola-tive of Section 8(a)(5) and(1) of the Act.4.Ben Barnet Cleaners, Inc., is a proper co-Respondent in this proceeding.RECOMMENDED ORDERIhereby recommend that the Board dismiss the8(a)(5) allegations of the complaint and modify itsOrder and notice accordingly.